Case 2:19-cv-07046-MWF-FFM Document 8 Filed 08/19/19 Page 1 of 1 Page ID #:20

  Case 2:l-9-cv-07046-CAS-FFM Document                                  6      Filed 08/15/19 Page L of                     1   Page lD #:18



                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA



   GREG BLATT                                                                   CASENUMBER:
                                                               Plaintiff(s),
                                                                                       2:I9   - cv -   07 04   6-CA S -F FM

   ROSETTE PAMBAKIAN , et al,
                                                             Defendant(s).
                                                                                              Notice of Pro Hac Vice Application Due



   TO          Vineet Bhatia

   A document recently filed in this case lists you as an out-of-state attomey of record. However, the Court has n_ot been able to locate
   anv ricord that vou are admitted to the Barbf this Court, and you have not filed an application to appeat Pro Hac Vice in this case.
   Aicordingly, within 5 business days of the date olthis notice,'you must dog49 of the lollowing:

   .          Complete an Application of Non-Resident Attomey to Appear.in a Specific Case P,ro Ha9 Vi99 (Form G-64, avajlable on the
              bouit'r websiti,j and have your local counsel file the Apf iication electronically. The applicable fee must be paid online at
               the time of   filing.

   .          Complete the next section of this form, indicating thereason you are not required to file a Pro Hac Vice applicalion in this case,
              and ieturn this form by e-mailing it to cacd-attyadm@cacd.uscourts'gov,

   Ifyouarenotrequiredtofilea ProHacViceapplicationinthiscase,indicatethereason:

   ll     I   am an active member of the Bar of the United States District Court, Central District of Califomia, admitted on or about
                               . My California State Bar Number         is-
   II     I   am employed by the U.S. Department of Justice. (Please note tlr.at ifyou-are an out-of-state federal govemment attorney
          !r6p[t;d       byihe Oepartmeht of Justice, you are required to file a Pro Hac Vice application, but you are not required to
          pay the $400 lee.)

   I I    I   am not appearing as an attomey of record in this case. (You       will   be removed as an attomey of record from the docket.)


   II     By order ofthe court dated-                        in case.number                                      (see attached copy), I may appear in
          this case without applying for admission to ptactice pro hac vice'

   I      This case was transfened to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28 U.S.C. $ 1407
           fromthe-Districtof-,whereitwasas.signedcasenumber.'.:-'
           i u-.ori*Tffi-tni..ase           in the tradGrd distri;t, and I am permitted by the rules of the JPML to continue to
           ;qj;G;;t .iiiri i" t6ir district without applying for admission to practice pro' hac vice and without the appointment                 of
           local counsel.

   llon-,Iwasgrantedpermissiontoappearin.thiscaseprohacvicebeforetheBankruptcyCourt,and
           f-.n]ffi]T        a"tho.tres ihe coninuation of that representation in this case before the District Court.

           Other reason: Currentlv waitine on Certificate of Good Standins frorn New York State Bar. Will file Application of
   Lil                                                                                                                            Non-Resident
                          Attorney to Appear in a Specific Case Pro Hac Vice Upon Receipt'
   If within 5 business days of the date bi this noticb you have not filed a Pro Hac Vice application or returned this completed !9Ji.:l 1.^_.^,
   dlt;64 above, the judle to whom this case is assigned will be notihed and may impose sanctions at that time. You may also be removed
   as attorney ofrecord from the docket.

                                                                               CLERK, U.S. DISTRICT COURT

   Dated: August 15,2019                                                       By       lsl Estrella TamaJ)o
                                                                                       Deputy Clerk



       G-10e (07118)                        NOTICE OF PRO HAC VICE APPLICATION DUE
